TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                      NO. 03-05-00515-CV
                                       444444444444444


                                     Charles Ly, Appellant

                                                 v.

                                Seton Medical Center, Appellee


 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. GN501442, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Counsel for appellant Charles Ly filed a motion to withdraw, stating that Ly has failed

to make financial arrangements to pay for his work in preparing an appellate brief in this case.

               We grant counsel’s motion to withdraw. We will abate this case until July 10, 2006,

to allow Ly an opportunity to find a new attorney. Ly’s brief will be due in this Court on August 11,

2006.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: April 12, 2006